Title: From John Adams to Charles Francis Adams, 17 November 1815
From: Adams, John
To: Adams, Charles Francis



My dear Charles,
Quincy Nov 17th 1815

Your beautiful letter of Sept 11th has given me great pleasure. You are at a very respectable Academy, and have all the means, & advantages for instruction that I could wish for you. You must have made a rapid progress, in your Nomenclature, if in so short a time, you can distinguish the faces, and call the names of 140 out of 275 of your fellow Students
I wish I could have the benefit and accommodation of the cavalry of Ealing. One of the Ladies Donkeys, would suit me better than my Rozinante, 17 or 18 hands high. Six and thirty years ago, as your father can tell you, I rose over a great part of the Asturian & Pyrenian Mountains in Spain, on a beautiful Mule, and I would now give more for that little animal for my own use, than for the best horse, at the Newmarket races. I could roll from my Donkey or Mule, with little danger, but a fall from my tall horse, would be too much for 80 years.
General Scott, whom I know, is so well bred a gentleman, and so gallant a Hero, that I am very glad, you have seen him. No wonder he would not talk about the battles of Chippewa, & Bridgewater. He had gathered too many laurels there, to give you an account of them without an appearance of vain glory.
If you learn all the languages & arts, that you enumerate, there is nothing wanting for your Education at present, provided always, that you learn wisdom too, which does not always attend the most brilliant accomplishments; I should wish you, however, hereafter to give some attention to the Italian & Spanish languages; at least, so far, as to become acquainted, with their Grammar & dictionaries, that you may be able to find the sense of a word or a phrase, & that you may in any future time, pursue the language to any extent, of future occasions, should demand it. I am, my dear child, with much anxiety, for your future welfare, your affectionate Grand Father
John Adams.